Fish, C. J.
An equitable petition was filed, seeking to obtain a decree-of specific performance on the following agreement: “Macon, G-a., May 17, 1911. Received of W. H. Young five dollars ($5.00) as part payment on property facing Forsyth Road two hundred and thirty feet and running alongside road that divides Idle Hour Nursery property from above the number of feet required to make nine and one half acres or more, with exception of fifty feet facing side road on extreme rear and next to Owsley property. The purchase-price for all being Four Thousand Dollars to be paid half cash and half in three years at six per cent. [Signed] J. A. Flournoy. I agree to build and reside in nice residence on above property within twelve months. [Signed] W. H. Young.” Held, that there was no error in dismissing such petition on general demurrer. The writing does not locate or describe any particular parcel of land with sufficient definiteness to authorize a decree of specific performance. Moreover, an agreement to build and reside “in nice residence on above property,” fails to set up the contract with sufficient clearness to furnish a basis for such a decree. See People v. Jacobs, 35 Mich. 36, 38.

Judgment affirmed.


Beck, J., absent. The other Justices concur.